03/30/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: OP 21-0131


                                        OP 21-0131
                                                                         MLED
 PRESBYTERIAN CHURCH (U.S.A.), A
 CORPORATION,and PRESBYTERIAN                                            MAR 3 0 2021
 CHURCH (U.S.A.),                                                     Bowen Greenwood
                                                                    Clark of Supreme Court
                                                                       State of Montana

              Petitioners,
                                                                   ORDER
       v.

 MONTANA TWENTIETH JUDICIAL DISTRICT
 COURT,HON.KAREN TOWNSEND,Presiding,

              Respondent.


       Petitioners Presbyterian Church (U.S.A.), A Corporation, and Presbyterian Church
(U.S.A.),seek a writ ofsupervisory control directing the Twentieth Judicial District Court,
Lake County, to reverse its February 18, 2021 Order Denying Defendants' Motion to
Dismiss in its Cause No. DV-20-109. Petitioners' motion to dismiss had asserted that the
court did not have personal jurisdiction over these entities.
       Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. App. P. 14(3). Whether supervisory control is
appropriate is a case-by-case decision. Stokes v. Mont. Thirteenth Judicial Dist. Court,
2011 MT 182, ¶ 5, 361 Mont. 279, 259 P.3d 754 (citations omitted). Consistent with
Rule 14(3), it is the Court's practice to refrain from exercising supervisory control when
the petitioner has an adequate remedy of appeal. E.g., Buckles v. Seventh Judicial Dist.
Court, No. OP 16-0517, 386 Mont. 393, 386 P.3d 545 (table)(Oct. 18, 2016); Lichte v.
Mont. Eighteenth Judicial Dist. Court, No. OP 16-0482, 385 Mont. 540, 382 P.3d 868
(table)(Aug. 24, 2016).
       Here, Petitioners assert that the issue presented is purely one of law and that the
District Court's ruling is causing a gross injustice. However, Rule 14(3) also requires that
urgency or emergency factors exist that make the normal appeal process inadequate.
Petitioners do not assert urgency or emergency, nor do they allege that appeal is an
inadequate remedy. Rather, they assert that "judicial economy" supports issuance of the
writ and that delaying review until appeal "offers no benefit."
       As set forth above, supervisory control is an extraordinary remedy and its issuance
requires urgency or emergency factors that make the normal appeal process inadequate; an
assertion that delay "offers no benefit" does not meet this requirement. This Court has held
that conserving resources, without more, is insufficient grounds to justify supervisory
control where a party can seek review ofthe lower court's ruling on appeal and there is no
evidence that reliefon appeal would be inadequate. Yellowstone Elec. Co. v. Mont. Seventh
Judicial Dist. Court, No. OP-19-0348,397 Mont. 552,449 P.3d 787(table)(Aug.6, 2019).
In this instance, Petitioners have not demonstrated that their remedy on appeal would be
inadequate.
      IT IS THEREFORE ORDERED that the petition for writ of supervisory control is
DENIED and DISMISSED.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioners, all counsel of record in the Twentieth Judicial District Court, Lake County,
Cause No. DV-20-109, and the Honorable Karen Townsend, presiding Judge.
      DATED this 3o day of March, 2021.



                                                           Chief Justice




                                             2
    Ati ,41.1..,___
     Justices




3